Citation Nr: 0720266	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-38 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for loss of a 
reproducing organ.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1984 to July 
1985, and from June 1987 to December 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Salt Lake 
City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied in pertinent part, service 
connection for loss of a reproducing organ and post-traumatic 
stress disorder (PTSD).

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in November 2004, 
the veteran indicated that he wanted to have a hearing before 
the Board at the RO.  He subsequently submitted a statement 
in December 2004, wherein he withdrew his hearing request.  
Therefore, the Board finds that there is no hearing request 
pending at this time.  See 38 C.F.R. § 20.702(e) (2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence of the loss of a reproducing organ due 
to disease or injury in service is not of record.

3.  There is no objective evidence that the veteran 
participated in combat during service.

4.  There is no independent verification of a stressor in 
service to support a diagnosis of post-traumatic stress 
disorder (PTSD).  


CONCLUSIONS OF LAW

1.  The loss of a reproducing organ was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2006)

2.  Post-traumatic stress disorder (PTSD) was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

Loss of a Reproducing Organ

The veteran contends in an August 2003 personal statement 
that in 1985, during service, surgery for a hernia was 
performed which destroyed the main blood vessel to his 
testicles.  Thereafter, in 1986, the veteran had a vasectomy, 
and attempted to have vasectomy reversal in 1992, but was 
informed that the main artery to his testicles would no 
longer create or support sperm.  The veteran asserts that 
service connection is warranted for loss of a reproducing 
organ as a result of the hernia operation performed in 1985.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for loss of a reproducing organ.  
Review of the service medical records indicates that the 
veteran stated during his November 1984 entrance examination 
that he had a vasectomy in 1983.  On his second entrance 
examination in March 1987, he stated that a vasectomy and 
left epididymectomy were performed in 1986 at the Orem 
Medical Center.  The examiner also noted that a left 
varicocele procedure was performed at Fort Gordon, Georgia, 
in 1985 with "no complications."  An October 1990 medical 
evaluation board report stated that a 1984 surgery was 
performed on the veteran's left testicle.  There is no 
mention of a hernia operation performed in 1985.  

Assuming without deciding that the left varicocele procedure 
performed in 1985 is the hernia operation to which the 
veteran referred to in his August 2003 personal statement, 
there is no evidence of record to support a finding of it 
being an in-service event which caused his inability to 
produce sperm.  As previously stated, the left varicocele 
procedure was performed in 1985, but there is no indication 
of it being an in-service event.  The examiner in the March 
1987 report of medical history did not include a month as to 
the date of the procedure.  The veteran's first period of 
service was from December 1984 to July 1985, which clearly 
reflects that the procedure could have been performed outside 
the veteran's service dates.  Furthermore, and, in any event, 
the examiner stated that the procedure resulted in "no 
complications."   

However, if the Board concedes the veteran had a surgery 
performed during service which caused the inability to 
produce sperm, he has not brought forth competent evidence of 
a current disability.  The veteran was informed in July 2003 
that he must have evidence of a current disability.  He has 
not presented any such evidence nor has he provided any 
information as to where VA could obtain such evidence.  The 
veteran has not brought forth competent evidence from a 
medical professional of a "disability" stemming from a 
surgery.  As such, service connection cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

The Board does not doubt the sincerity of the veteran's 
beliefs that he has the inability to produce sperm.  However, 
as a lay person without the appropriate medical training and 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Should the veteran 
be diagnosed with a disability, he may file an application to 
reopen the claim for service connection for loss of a 
reproducing organ.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for loss of a reproducing organ, and 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

Post-Traumatic Stress Disorder

The veteran asserts that service connection for post-
traumatic stress disorder (PTSD) is warranted.  He explains 
in his November 2004 personal statement that while in 
service, he was harassed, degraded, tortured, and hazed, 
mentally and physically by commanding and fellow officers.  
The veteran contends that because of this "mental duress" 
during service, he developed PTSD.  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-serivce 
stressors.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

The U.S. Court of Appeals for Veterans Claims (Court) has 
emphasized that "elgibility for a PTSD for service-
connection award requires" . . . specifically, "(1) [a] 
current . . . medical diagnosis of PTSD . . . ; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor."  Gaines v. West, 11 Vet. App. 353, 357 
(2998), citing Cohen, supra, and Suozzi v. Brown, 10 Vet. 
App. 307 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.  

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  Credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after the fact medical nexus 
evidence.  See Moreu v. Brown, 9 Vet. App. 389, 396 (1996).  
Corroboration does not require, however, "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).

Mere presence in a combat zone is insufficient to show that a 
veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  Whether a veteran has 
submitted sufficient corroborative evidence of claimed in-
service stressors is a factual determination.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

The veteran's DD Form 214 states that his primary specialty 
was multiple rocket system crewmember and multiple launch 
rocket system organizational maintenance.  During service, he 
was awarded the Army Service Ribbon, Good Conduct Medal, and 
Marksman Badge Rifle.

The Board notes that the November 1984 report of medical 
history upon entrance, reflects the veteran indicated a 
"nervous trouble of any sort."  The examiner noted that the 
veteran had nervous trouble after his divorce.  Subsequently 
thereafter, March 1987 and July 1990 reports of medical 
history note that the veteran indicated he did not have a 
"nervous trouble of any sort."  However, during the July 
1990 medical board examination, the examiner indicated that 
the veteran had a history of a "depressive episode," but 
the examiner does not state whether the episode occurred as a 
result of service.

In response to a VA PTSD questionnaire sent to the veteran in 
July 2003, the veteran reported in an August 2003 personal 
statement that he endured constant verbal abuse, ridicule, 
and harassment by superior and fellow officers.  He explained 
that he endured name calling and beatings during his service 
career, which caused his PTSD.

VA outpatient treatment records dated May 2003 to December 
2003 reflect a current diagnosis and treatment for PTSD.  The 
veteran stated that he endured humiliation and verbal 
reprimands multiple times during his last year of service.  
He explained that he injured his foot during service and 
because of his injury, superior officers would reprimand him 
and use demeaning names in front of his fellow soldiers.  The 
veteran noted that because he was constantly harassed because 
of the injury, he caused damage to the barracks and broke the 
jaw of another soldier.  The veteran admitted that he was not 
exposed to military trauma or combat, but stated that he was 
"hazed" during service.  

Based upon the evidence of record, the Board concludes the 
preponderance of the evidence is against a finding the 
veteran's PTSD was incurred in service.  Initially, the Board 
notes that the veteran's service awards are not among those 
listed in VA's adjudication Procedure Manual as conclusive 
evidence of participation in combat.  See M21-1, Part VI, 
Change 112, para 11.37(b) (1) (March 10, 2004).  Therefore, 
lay testimony alone, is insufficient to establish the 
occurrence of the alleged stressors in this case.  Instead, 
the record must contain other objective information that 
corroborates the veteran's statements.  See 38 U.S.C.A. § 
1154(b); Cohen, supra.  As there is no evidence in the record 
that he participated in combat or otherwise independent 
verification that he experienced a stressor in service, as 
alleged, to support the diagnosis of PTSD that has been made, 
the claim must be denied.

The Board notes the veteran was asked to provide more 
specific information (e.g., names, dates and locations) of 
the alleged stressors, but he did not provide such 
information to enable the RO to corroborate his alleged 
stressors.  The Board finds that the veteran has not provided 
specific information that would be sufficient for 
corroboration of any particular event or seek verification 
through the appropriate military department.  The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Additionally, there is no indication 
of any record being available that would verify the veteran's 
claim.  Therefore, the Board finds that the veteran has not 
alleged with specificity an in-service stressor to support a 
diagnosis of PTSD.

The Board is aware of the veteran's contentions that his PTSD 
is somehow etiologically related to service.  The Board has 
considered the veteran's wife statement as well as the 
veteran's contentions.  However, competent medical evidence 
is required in order to grant service connection for this 
claim.  Neither the veteran nor his wife are competent to 
etiologically relate his disorder to service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 92 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for PTSD, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.



Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the July 2003 letter sent to the veteran.  In 
the July 2003 letter, VA informed the veteran that in order 
to substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records, private treatment records from February 1972 
to August 2003, and VA outpatient treatment records dated May 
2003 to December 2003.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claims for service connection 
for loss of a reproducing organ and PTSD, the Board finds 
that VA was not under an obligation to provide an 
examination, as such is not necessary to make a decision on 
the claims.  Specifically, under the statute, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  

Here, the evidence does not indicate that the veteran's 
claimed conditions may be associated with his active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by the veteran of a causal 
connection between the disability and service).  In this 
case, the veteran has not brought forth evidence suggestive 
of a causal connection between the claimed conditions and 
service.  The RO informed the veteran that he would need 
medical evidence of a relationship between his claimed 
conditions and service, and the veteran has not provided such 
evidence or indicated where such evidence may be found.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no competent evidence of the veteran's 
claimed conditions occurring as a result of service.  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).




ORDER

Entitlement to service connection for loss of a reproducing 
organ is denied.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


